
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 212
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 20, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the
		  occasion of the 20th anniversary of historic events in Central and Eastern
		  Europe, particularly the Velvet Revolution in Czechoslovakia, and reaffirming
		  the bonds of friendship and cooperation between the United States and the
		  Slovak Republic and the Czech Republic.
	
	
		Whereas, on September 3, 1918, the United States
			 Government recognized the Czecho-Slovak National Council as the official
			 Government of Czechoslovakia;
		Whereas, on October 28, 1918, the peoples of the present
			 day Czech Republic and the present day Slovak Republic proclaimed their
			 independence in the common state of the Republic of Czechoslovakia;
		Whereas between 1939 and 1945, Nazi Germany annexed part
			 of Bohemia, set up a fascist protectorate in the rest of Bohemia
			 and in Moravia, and installed a puppet fascist government in Slovakia;
		Whereas, on November 17, 1939, in response to widespread
			 student demonstrations, Czech institutions of higher learning were closed by
			 the Nazis, many students were taken to concentration camps, and 9
			 representatives of the student movement were executed;
		Whereas the Moscow-directed Communists took over the
			 Government of Czechoslovakia in February 1948;
		Whereas troops from Warsaw Pact countries invaded
			 Czechoslovakia in August 1968, ousted the reformist leadership of Alexander
			 Dubcek, and restored a hard-line communist regime;
		Whereas, on November 17, 1989, the brutal break up of a
			 student demonstration commemorating the 50th anniversary of the execution of
			 Czech student leaders and the closure of universities by the Nazis triggered
			 the explosion of mass discontent that launched the Velvet Revolution, which was
			 characterized by reliance on nonviolence and open public discourse;
		Whereas the peoples of Czechoslovakia overthrew 40 years
			 of totalitarian communist rule in order to rebuild a democratic society;
		Whereas, since November 17, 1989, the people of the Slovak
			 Republic and the Czech Republic have established vibrant, pluralistic,
			 democratic political systems based upon freedom of speech, a free press, free
			 and fair open elections, the rule of law, and other democratic principles and
			 practices;
		Whereas the people of the United States, the Slovak
			 Republic, and the Czech Republic have maintained a special relationship based
			 on shared democratic values, common interests, and the strong bonds of
			 friendship, mutual respect, and close cooperation; and
		Whereas the people of the United States have an affinity
			 with the peoples of the Slovak Republic and the Czech Republic and regard them
			 as trusted and important partners and allies: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 20th anniversary of the
			 historic events in Central and Eastern Europe that brought about the collapse
			 of the communist regimes and the fall of the Iron Curtain;
			(2)commemorates, with
			 the Slovak Republic and the Czech Republic, the 20th anniversary of the Velvet
			 Revolution in Czechoslovakia, which underscores the significance and value of
			 reclaimed freedom and the dignity of individual citizens;
			(3)commends the peoples of the Slovak Republic
			 and the Czech Republic for their remarkable achievements over the past 20 years
			 in building free, democratic, and prosperous societies;
			(4)appreciates the contribution of the Slovak
			 Republic and the Czech Republic as members of the North Atlantic Treaty
			 Organization and the European Union to the promotion and defense of common
			 values of freedom, democracy, and liberty around the world;
			(5)reaffirms the bonds of friendship and close
			 cooperation that have existed between the United States and the Slovak Republic
			 and the Czech Republic; and
			(6)extends the
			 warmest congratulations and best wishes to the people of the Slovak Republic
			 and the people of the Czech Republic for a peaceful, prosperous, and successful
			 future.
			
	
		
			Passed the House of
			 Representatives November 19, 2009.
			Lorraine C. Miller,
			Clerk
		
	
